Citation Nr: 1440524	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction of the evaluation of service-connected conversion disorder from 100 percent to 50 percent.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from June 2001 to February 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In December 2011, subsequent to the RO's October 2011 statement of the case, the Veteran submitted several statements in support of his claim from co-workers.  He also submitted a waiver, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304. 

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A transcript of the Veteran's April 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

The Veteran requested a predetermination hearing on the April 2009 proposal to reduce the rating assigned for conversion disorder.

CONCLUSION OF LAW

The reduction from a 100 percent evaluation for service-connected conversion disorder to a 50 percent evaluation was improper, and restoration of the total evaluation from February 1, 2010 is warranted.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  To the extent that the Veterans Claims Assistance Act of 2000 applies, in the instant decision, the Board restores the 100 percent rating in place prior to the reduction effectuated by the October 2009 rating decision on appeal.  As this is the only issue finally adjudicated in this decision, and the Board's decision grants the benefit sought; there is no need to address the RO's efforts to satisfy the duties to notify and assist the Veteran.  

When the RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

Here, the Veteran's wife acted on his behalf in a May 2009 statement making a timely request for a predetermination hearing.  

The RO granted service connection for conversion disorder in a June 2006 rating decision, and assessed a total evaluation effective his February 2006 separation from service.  The Veteran did not appeal, and that rating was final.  The RO scheduled a future examination for February 2008, and continued the total evaluation in February 2008.  The RO scheduled a second future examination for April 2009.  

In an April 2009 rating decision, based upon the April 2009 examination, the RO proposed to decrease the evaluation for conversion disorder from 100 to 30 percent.  The RO properly notified the Veteran of this proposal in April 2009.  That notice included information as to the Veteran's right to submit medical or other evidence, and his right to request a predetermination hearing.  The Veteran's wife requested a predetermination hearing on his behalf in a May 2009 statement, within 30 days of the April 2009 proposal and notice.  The Veteran had granted a general power of attorney to his wife in April 2009.  In an October 2009 rating decision, the RO reduced the rating from 100 to 50 percent, with an effective date of February 1, 2010.  As a conversion disorder is the Veteran's only service-connected condition, his combined evaluation also decreased from 100 to 50 percent.  The RO never sought clarification from the Veteran as to whether his wife's statement accurately indicated his wishes regarding a predetermination hearing and also did not schedule any such hearing.

The Board finds that the Veteran filed a timely request for a predetermination hearing.  See 38 C.F.R. § 3.105(i).  The denial of due process and lack of compliance with the applicable regulations by neglecting to afford the Veteran a predetermination hearing is fatal to the October 2009 rating action.  The October 2009 rating action is void ab initio.  The erroneous reduction must be vacated, and the total evaluation for a conversion disorder must be restored.  


ORDER

The reduction in rating from 100 to 50 percent for a conversion disorder, effective February 1, 2010, was not proper; restoration of the total evaluation is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


